HENRY, J.
This is an. action in quo warranto to test the right of the relator and defendant respectively to hold the office of assessor in the eighth ward of the city of Cleveland. The relator claims to hold over because the defendant who was elected to succeed him in said office is disqualified by noncitizenship. Under Secs. 6762-6764 R. S. (Secs. 12305-12307 G. C.), the relator can not maintain this action unless he claims, with some color of ground, to be entitled to the office. His claim is evidently founded on See. 8 R. S. (See. 8 G. C.), but he has apparently overlooked Sec. 1518 Rev. Stat. (Sec. 3352 G. C.), which provides that a vacancy and not a holdover results when there is no duly elected and qualified successor to a ward or precinct assessor. The petition is therefore dismissed for want of jurisdiction.
Marvin and Winch, JJ., concur.